Per Curiam,
The appeal of the Pennsylvania Coal Company from the valuation and assessment of its coal lands in Dun-more Borough by the Board of Revision and Appeal for the County of Lackawanna was heard, by the court below in banc, and the finding of its judges was that the value of those lands on January .1, 1916, was $400 per foot acre. Following a rule of uniformity, they reduced it to $300 per foot acre for assessment purposes, or $25 less than the valuation for the purposes of taxation fixed by the Board of Revision and Appeal. What we are asked to change on this appeal is the finding of fact by the judges of the court below in fixing the valuation of the lands. It was for them to fix this "after the consideration of the evidence in the case and giving due regard to the weight thereof: Lehigh Valley Coal Co. v. Northumberland County Commissioners, 250 Pa. 515. They seem to have followed this rule, and, after duly considering what was submitted to them, we cannot say their finding was erroneous. This appeal is, therefore, dismissed without costs to either party.